DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 3/15/2022.
Claims 1 and 17 are amended.
Claims 1-4, 6, 12 and 15-20 are pending in the current application.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I-VI, as set forth in the Office action mailed on 1/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/13/2021 is partially withdrawn.  Claims 5, 7, 8, and 10, 11, 13 and 14, directed to an outboard motor support structure in which first and second separate supports are rotatably support the tilt shaft and the first trim cylinder shaft respectively and in which the distance between the tilt shaft and trim cylinder shaft is adjustable to a plurality of different distances by changing the position of at least one of the supports in an upward or downward direction, and the tilt shaft is in a permanently fixed vertical position with respect to the first support are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claim 9, directed to a first support comprising a link that rotatably supports the tilt shaft is withdrawn from consideration because the tilt shaft is 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
Claim 9 previously withdrawn is cancelled.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose an outboard motor including the first and second separate supports, each configured such that the position of the support is changeable in an upward-downward direction and that rotatably support a tilt shaft and a first end of a trim cylinder shaft respectively, where the tilt shaft is in a permanently fixed vertical position with respect to the first support and the distance between the tilt shaft and the first trim cylinder shaft are adjustable to a plurality of different distances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617